         Case 4:17-cv-00179-KGB Document 226 Filed 01/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DIVISION OF ARKANSAS
                                 CENTRAL DIVISION

JASON MCGEHEE, et al.                                                               PLAINTIFFS

v.                               Case No. 4:17-cv-00179 KGB

ASA HUTCHINSON, et al.                                                           DEFENDANTS

                                             ORDER

       Before the Court is the motion to withdraw attorney Ronald P. Golden as counsel of record

for plaintiffs (Dkt. No. 225). For good cause shown, the Court grants the motion. The Court

directs the Clerk of Court to terminate Mr. Golden as counsel of record for plaintiffs.

       It is so ordered this 28th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 1
